MEMORANDUM **
Israel Guadarrama appeals from the 63-month sentence imposed following his guilty plea conviction for conspiracy to commit criminal infringement of a copyright in violation of 17 U.S.C. § 506(a) and 18 U.S.C. §§ 371, 2319(b)(1); and for being *672a deported alien found in the United States in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Guadarrama contends that the district court’s sentence was unreasonable. Guadarrama’s criminal history and offense conduct were different from those of his co-defendants, thus the district court had a reasonable basis for imposing different sentences upon each defendant. See United States v. Ploujfe, 445 F.3d 1126, 1132 (9th Cir.2006). Furthermore, the district court was not required to articulate each factor under 18 U.S.C. § 3553 separately, but only to provide defendant-specific reasons for imposing a certain sentence, which it did here. See United States v. Knows His Gun, 438 F.3d 913, 918 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.